


110 HR 5028 IH: Fairness in Autism Treatment Act of

U.S. House of Representatives
2008-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5028
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2008
			Mr. Wexler introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Employee Retirement Income Security Act of
		  1974 and the Internal Revenue Code of 1986 to require that group health plans
		  provide coverage for pervasive developmental disorders such as
		  autism.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness in Autism Treatment Act of
			 2007.
		2.Amendments to the
			 Employee Retirement Income Security Act of 1974
			(a)In
			 generalSubpart B of part 7
			 of subtitle B of title I of the Employee Retirement Income Security Act of 1974
			 (29 U.S.C. 1185 et seq.) is amended by adding at the end the following new
			 section:
				
					714.Parity for
				pervasive developmental disorders
						(a)In
				generalA group health plan
				(and a health insurance issuer providing health insurance coverage offered in
				connection with such a plan) that provides both medical and surgical benefits
				shall provide coverage for pervasive developmental disorders, including
				coverage for therapeutic, respite, and rehabilitative care for participants or
				beneficiaries who have not attained 22 years of age.
						(b)In-network and
				out-of-network standards
							(1)In
				generalIn the case of a
				group health plan (or health insurance coverage offered in connection with such
				a plan) that provides benefits for pervasive developmental disorders, and that
				provides both in-network benefits for such disorders and out-of-network
				benefits for such disorders, the requirements of this section shall apply
				separately with respect to benefits provided under the plan (or coverage) on an
				in-network basis and benefits provided under the plan (or coverage) on an
				out-of-network basis.
							(2)ClarificationNothing
				in paragraph (1) shall be construed as requiring that a group health plan (or
				health insurance coverage offered in connection with such a plan) eliminate an
				out-of-network provider option from such plan (or coverage) pursuant to the
				terms of the plan (or coverage).
							(c)Other
				requirements
							(1)Annual or
				lifetime dollar limitationsA
				group health plan (or health insurance coverage offered in connection with such
				a plan) may not impose any annual or lifetime dollar limitation on benefits for
				pervasive developmental disorders unless such limitation applies to all medical
				and surgical benefits and benefits for pervasive developmental disorders under
				the plan (or coverage).
							(2)Cost
				sharingA group health plan
				(or health insurance coverage offered in connection with such a plan) may not
				impose a deductible, coinsurance, or other cost-sharing with respect to the
				coverage of pervasive developmental disorders under the plan (or coverage),
				which is greater than the deductible, coinsurance, or other cost-sharing, as
				the case may be, imposed with respect to medical and surgical benefits under
				the plan (or coverage).
							(3)Eligibility to
				enroll or renewA group health plan (or a health insurance issuer
				providing health insurance coverage offered in connection with such a plan) may
				not deny eligibility, or continued eligibility, to enroll or to renew coverage
				under the term of the plan (or coverage), solely for the purpose of avoiding
				the requirements of this section.
							(d)Notice under
				group health planThe
				imposition of the requirements of this section shall be treated as a material
				modification in the terms of the plan described in the last sentence of section
				102(a), for purposes of assuring notice of such requirements under the plan;
				except that the summary description required to be provided under the fourth
				sentence of section 104(b)(1) with respect to such modification shall be
				provided by not later than 60 days after the first day of the first plan year
				in which such requirements apply.
						(e)Exemptions
							(1)Small employer
				exemption
								(A)In
				generalThis section shall not apply to any group health plan
				(and group health insurance coverage offered in connection with a group health
				plan) for any plan year of a small employer.
								(B)Small
				employerFor purposes of
				subparagraph (A), the term small employer means, in connection
				with a group health plan with respect to a calendar year and a plan year, an
				employer who employed an average of at least 2 (or 1 in the case of an employer
				residing in a State that permits small groups to include a single individual)
				but not more than 50 employees on business days during the preceding calendar
				year.
								(C)Application of
				certain rules in determination of employer sizeFor purposes of
				this paragraph—
									(i)Application of
				aggregation rule for employersRules similar to the rules under
				subsections (b), (c), (m), and (o) of section 414 of the Internal Revenue Code
				of 1986 shall apply for purposes of treating persons as a single
				employer.
									(ii)Employers not in
				existence in preceding yearIn the case of an employer which was
				not in existence throughout the preceding calendar year, the determination of
				whether such employer is a small employer shall be based on the average number
				of employees that it is reasonably expected such employer will employ on
				business days in the current calendar year.
									(iii)PredecessorsAny
				reference in this paragraph to an employer shall include a reference to any
				predecessor of such employer.
									(2)Increased cost
				exemptionThis section shall not apply with respect to a group
				health plan (or group health insurance coverage offered in connection with a
				group health plan) if the application of this section to such plan (or
				coverage) results in an increase in the cost under the plan (or coverage) of at
				least 1 percent.
							(f)Pervasive
				developmental disorder definedFor purposes of this section, the term
				pervasive developmental disorder means any developmental
				disability (as defined in section 102(8) of the Developmental Disabilities
				Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002(8))).
						(g)Preemption,
				relation to State laws
							(1)In
				generalNothing in this
				section shall be construed to preempt any State law in effect with respect to
				health insurance coverage to the extent the requirements of such law at least
				meet the requirements of this section.
							(2)ERISANothing
				in this section shall be construed to affect or modify the provisions of
				section 514 with respect to group health
				plans.
							.
			(b)Conforming
			 amendments
				(1)Section 731(c) of such Act (29 U.S.C.
			 1191(c)) is amended by striking section 711 and inserting
			 sections 711 and 714.
				(2)Section 732(a) of such Act (29 U.S.C.
			 1191a(a)) is amended by striking section 711 and inserting
			 sections 711 and 714.
				(c)Clerical
			 amendmentThe table of contents in section 1 of such Act is
			 amended by inserting after the item relating to section 713 the following new
			 item:
				
					
						Sec. 714. Parity for pervasive
				developmental
				disorders.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to plan years beginning on or after January 1, 2009.
			3.Amendments to
			 Internal Revenue Code of 1986
			(a)In
			 generalSubchapter B of
			 chapter 100 of the Internal Revenue Code of 1986 (relating to group health plan
			 requirements) is amended by adding at the end the following new section:
				
					9813.Parity for
				pervasive developmental disorders
						(a)In
				generalA group health plan
				that provides both medical and surgical benefits shall provide coverage for
				pervasive developmental disorders, including coverage for therapeutic, respite,
				and rehabilitative care for participants or beneficiaries who have not attained
				22 years of age.
						(b)In-network and
				out-of-network standards
							(1)In
				generalIn the case of a
				group health plan that provides benefits for pervasive developmental disorders,
				and that provides both in-network benefits for such disorders and
				out-of-network benefits for such disorders, the requirements of this section
				shall apply separately with respect to benefits provided under the plan on an
				in-network basis and benefits provided under the plan on an out-of-network
				basis.
							(2)ClarificationNothing
				in paragraph (1) shall be construed as requiring that a group health plan
				eliminate an out-of-network provider option from such plan pursuant to the
				terms of the plan.
							(c)Other
				requirements
							(1)Annual or
				lifetime dollar limitationsA
				group health plan may not impose any annual or lifetime dollar limitation on
				benefits for pervasive developmental disorders unless such limitation applies
				to all medical and surgical benefits and benefits for pervasive developmental
				disorders provided under the plan.
							(2)Cost
				sharingA group health plan
				may not impose a deductible, coinsurance, or other cost-sharing with respect to
				the coverage of pervasive developmental disorders under the plan, which is
				greater than the deductible, coinsurance, or other cost-sharing, as the case
				may be, imposed with respect to medical and surgical benefits under the
				plan.
							(3)Eligibility to
				enroll or renewA group health plan may not deny eligibility, or
				continued eligibility, to enroll or to renew coverage under the term of the
				plan, solely for the purpose of avoiding the requirements of this
				section.
							(d)Exemptions
							(1)Small employer
				exemption
								(A)In
				generalThis section shall not apply to any group health plan for
				any plan year of a small employer.
								(B)Small
				employerFor purposes of
				subparagraph (A), the term small employer means, with respect to a
				calendar year and a plan year, an employer who employed an average of at least
				2 (or 1 in the case of an employer residing in a State that permits small
				groups to include a single individual) but not more than 50 employees on
				business days during the preceding calendar year. For purposes of the preceding
				sentence, all persons treated as a single employer under subsection (b), (c),
				(m), or (o) of section 414 shall be treated as 1 employer and rules similar to
				rules of subparagraphs (B) and (C) of section 4980D(d)(2) shall apply.
								(2)Increased cost
				exemptionThis section shall not apply with respect to a group
				health plan if the application of this section to such plan results in an
				increase in the cost under the plan of at least 1 percent.
							(e)Pervasive
				developmental disorder definedFor purposes of this section, the term
				pervasive developmental disorder means any developmental
				disability (as defined in section 102(8) of the Developmental Disabilities
				Assistance and Bill of Rights Act of 2000 (42 U.S.C.
				15002(8)).
						.
			(b)Conforming
			 amendmentsThe table of sections for subchapter B of chapter 100
			 of such Code is amended by adding at the end the following new item:
				
					
						Sec. 9813. Parity for pervasive
				developmental
				disorders.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to group health plans for plan years beginning on or after January 1,
			 2009.
			
